Exhibit 10.2




FIFTH AMENDMENT TO TERM LOAN, GUARANTY AND SECURITY AGREEMENT
This FIFTH AMENDMENT TO TERM LOAN, GUARANTY AND SECURITY AGREEMENT (this
“Amendment”) is dated as of October 31, 2016, and is entered into by and among
TURTLE BEACH CORPORATION, a Nevada corporation, formerly known as Parametric
Sound Corporation (“Parent”), VOYETRA TURTLE BEACH, INC., a Delaware corporation
(“Voyetra”; and together with Parent, individually, “US Borrower,” and
individually and collectively, jointly and severally, “US Borrowers”), TURTLE
BEACH EUROPE LIMITED, a company limited by shares and incorporated in England
and Wales with company number 03819186 (“Turtle Beach,” also referred to
hereinafter as “UK Borrower”; and together with US Borrowers, individually,
“Borrower,” and individually and collectively, “Borrowers”), VTB HOLDINGS, INC.,
a Delaware corporation (“VTB”, individually, a “US Guarantor,” and individually
and collectively, jointly and severally, “US Guarantors”; and together with US
Borrowers, individually, a “UK Guarantor,” and individually and collectively,
jointly and severally, “UK Guarantors”; UK Guarantors and US Guarantors,
individually, a “Guarantor,” and individually and collectively, “Guarantors”),
CRYSTAL FINANCIAL SPV LLC, CRYSTAL FINANCIAL LLC and the other lenders party to
the Term Loan Agreement (as such term is defined below) from time to time
(collectively, “Lenders”), and CRYSTAL FINANCIAL LLC, as agent, collateral agent
and security trustee for Lenders (in such capacities, together with its
successors and assigns in such capacities, “Agent”).
WHEREAS, Borrowers, Guarantors, Agent, and Lenders have entered into that
certain Term Loan, Guaranty and Security Agreement, dated as of July 22, 2015,
as amended by that certain First Amendment to Term Loan, Guaranty and Security
Agreement, dated as of November 2, 2015 (the “First Amendment”), as amended by
that certain Second Amendment to Term Loan, Guaranty and Security Agreement,
dated as of December 1, 2015 (the “Second Amendment”), as amended by that
certain Third Amendment to Term Loan, Guaranty and Security Agreement, dated as
of February 1, 2016 (the “Third Amendment”) and as further amended by that
certain Fourth Amendment to Term Loan, Guaranty and Security Agreement, dated as
of June 17, 2016 (the “Fourth Amendment”) (as further amended, restated, or
otherwise modified from time to time, the “Term Loan Agreement”); and
WHEREAS, Borrowers have requested that Agent and Lenders agree to enter into
certain amendments to the Term Loan Agreement.
NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth in the Term Loan Agreement and this Amendment, and other valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:
ARTICLE I
DEFINITIONS
Initially capitalized terms used but not otherwise defined in this Amendment
have the respective meanings set forth in the Term Loan Agreement, as amended
hereby.
ARTICLE II
AMENDMENTS TO TERM LOAN AGREEMENT
2.01.    New/Amended Definitions.




--------------------------------------------------------------------------------




(a)    Section 1.1 of the Term Loan Agreement is hereby amended by inserting the
following defined terms in the appropriate alphabetical order therein:
Availability Block Reduction Conditions. Each of the following conditions are
satisfied: (A) no Default or Event of Default has occurred and is continuing,
(B) Obligors are in compliance with all of the financial covenants contained in
Section 10.3, and (C) the Borrowers shall have delivered to the Agent all of the
financial statements and Compliance Certificates required to be delivered
pursuant to Sections 10.1.2(a), (b) and (c).
Fifth Amendment: that certain Fifth Amendment to Term Loan, Guaranty and
Security Agreement, dated as of October 31, 2016, by and among Borrowers,
Guarantors, Lenders and Agent.
Fifth Amendment Effective Date: as defined in the Fifth Amendment.
Hypersound Division Foxconn Expenditures: the Obligors’ payments to, or other
expenditures in respect of, Foxconn Technology Group and/or its Affiliates in
respect of the Hypersound Division for the applicable period, all calculated in
a manner reasonably acceptable to the Agent.
Hypersound Division Net Operating Disbursements: the Obligors’ actual
disbursements in respect of the Hypersound Division (other than the Hypersound
Division Foxconn Expenditures) for the applicable period, net of any cash
collections of the Hypersound Division for such period, all calculated in a
manner reasonably acceptable to the Agent.
Specified Capital Contribution: as defined in Section 10.1.14 hereof.
Specified Term Loan Amortization Holiday Month: each of the nine (9) consecutive
calendar months commencing with the calendar month beginning on November 1, 2016
through and including the calendar month beginning on July 1, 2017.
Third Lien Subordinated Notes (Fifth Amendment): certain secured subordinated
promissory note(s), made by the Borrowers in favor of the Third Lien Creditors
in the principal amount of $2,000,000 and incurred by the Borrower to fund the
Specified Equity Contribution required under Section 10.1.14, in the form
attached to the Fifth Amendment.
(b)    The definition of “ABL UK Revolver Commitments” set forth in Section 1.1
of the Term Loan Agreement is hereby deleted in its entirety and the following
is inserted in lieu thereof:
ABL UK Revolver Commitments: the “UK Revolver Commitments” (or any analogous
term) as defined in the ABL Revolver Loan Agreement in effect on the Fifth
Amendment Effective Date.
(c)    The definition of “ABL US Revolver Commitments” set forth in Section 1.1
of the Term Loan Agreement is hereby deleted in its entirety and the following
is inserted in lieu thereof:
ABL US Revolver Commitments: the “US Revolver Commitments” (or any analogous
term) as defined in the ABL Revolver Loan Agreement in effect on the Fifth
Amendment Effective Date.




--------------------------------------------------------------------------------




(d)    The definition of “Availability Block” set forth in Section 1.1 of the
Term Loan Agreement is hereby deleted in its entirety and the following is
inserted in lieu thereof:
Availability Block: the sum of (i) an amount equal to $6,000,000, provided that,
from and after the later of (x) the date of the filing of Parent’s Form 10-K
with Securities and Exchange Commission for its Fiscal Year ending December 31,
2016 and (y) March 1, 2017, so long as the Availability Block Reduction
Conditions are satisfied on such later date, such amount in this clause (i)
shall be equal to the lesser of (a) $6,000,000 and (b) 12.5% of the “US
Borrowing Base” ((as defined in the ABL Revolver Loan Agreement as in effect on
the Fifth Amendment Effective Date) prior to giving effect to the “Temporary
Availability Block” and the “Seasonal Availability Block” (each as defined in
the ABL Revolver Loan Agreement as in effect on the Fifth Amendment Effective
Date)), provided that if the result of this clause (b) is less than $4,000,000,
then the result of this clause (b) shall be deemed to be $4,000,000, plus (ii)
the Seasonal Availability Block then in effect.
(e)    Clause (b) of the definition of “Consolidated Leverage Ratio” set forth
in Section 1.1 of the Term Loan Agreement is hereby deleted in its entirety and
the following is inserted in lieu thereof:
“(b) EBITDA for Parent and Subsidiaries on a consolidated basis for the period
of the twelve months most recently ended, but excluding Hypersound Division
EBITDA for such period.”
(f)    Clause (c) of the definition of “EBITDA” set forth in Section 1.1 of the
Term Loan Agreement is hereby amended by (i) deleting the text “and” appearing
before sub-clause (iv) in such clause (c) and inserting a comma (“,”) in lieu
thereof and (ii) inserting the following text immediately before the period at
the end of such clause (c):
“and (v) any non-cash charges (including reserves) relating to the reduction or
discontinuation of operations of or the sale of all or any portion of the
business of the Hypersound Division including the reclassification of the
Hypersound Division as a discontinued operation, in each case as required under
GAAP”
(g)    The definition of “Headset Division EBITDA” set forth in Section 1.1 of
the Term Loan Agreement is hereby amended by deleting the words “January 2016
Projections” therein and substituting the words “October 21, 2016 Projections”
in lieu thereof.
(h)    The definition of “Hypersound Division EBITDA” set forth in Section 1.1
of the Term Loan Agreement is hereby amended by deleting the words “January 2016
Projections” therein and substituting the words “October 21, 2016 Projections”
in lieu thereof.
(i)    The definition of “Seasonal Availability Block” set forth in Section 1.1
of the Term Loan Agreement is hereby deleted in its entirety and the following
is inserted in lieu thereof:
Seasonal Availability Block: (i) for the period commencing on (and including)
February 15 of each calendar year and ending on (and including) March 16 of such
calendar year (other than for calendar year 2017, as set forth in clause (ii)
hereof), $8,000,000, (ii) for the period commencing on (and including) February
15, 2017, through (and including) March 16, 2017, zero (0), and (iii) at all
other times, zero (0).




--------------------------------------------------------------------------------




(j)    The definition of “Term Loan Prepayment Fee” set forth in Section 1.1 of
the Term Loan Agreement is hereby deleted in its entirety and the following is
inserted in lieu thereof:
Term Loan Prepayment Fee: (i) from the Fifth Amendment Effective Date through
and including the date that is fifteen (15) months following the Fifth Amendment
Effective Date (the “Specified Prepayment Fee Date”), 3.00% of the principal
amount of the Term Loans prepaid or required to be prepaid, (ii) following the
Specified Prepayment Fee Date through and including the first anniversary of the
Specified Prepayment Fee Date, 2.00% of the principal amount of the Term Loans
prepaid or required to be prepaid, and (iii) at all times following the first
anniversary of the Specified Prepayment Fee Date, 0.00%.
(k)    The definition of “Third Lien Subordinated Note(s)” set forth in Section
1.1 of the Term Loan Agreement is hereby deleted in its entirety and the
following is inserted in lieu thereof:
Third Lien Subordinated Note(s): certain secured subordinated promissory
note(s), made by the Borrowers in favor of the Third Lien Creditors, in form and
substance, and on terms, satisfactory to the Agent, and the Third Lien
Subordinated Notes (Fifth Amendment), as each of the same may from time to time
be amended, restated, amended and restated, supplemented, refinanced, replaced
or otherwise modified in accordance with the terms of this Agreement and the
Third Lien Subordination Agreement.
2.02.    Amendment to Section 5.2.1. Section 5.2.1 of the Term Loan Agreement is
hereby amended in its entirety as follows:
5.2.1.        US Term Loans. Commencing on January 1, 2016, the US Borrowers
shall repay to the US Lenders the aggregate principal amount of all US Term
Loans outstanding on the first day of each calendar month (other than a
Specified Term Loan Amortization Holiday Month) in equal monthly amounts of
$187,500.00; provided, however, that the final principal repayment installment
of the US Term Loans shall be repaid on the Maturity Date and in any event shall
be in an amount equal to the aggregate principal amount of all US Term Loans
outstanding on such date.
2.03.    Amendment to Section 10.1. Section 10.1 of the Term Loan Agreement is
hereby amended to insert the following new Section 10.1.14 immediately after
Section 10.1.13 contained therein:
10.1.14.        Specified Capital Contribution. If, at any time, the average ABL
Availability reflected on the four (4) most recent weekly Borrowing Base
Certificates delivered pursuant to Section 8.1 is less than $3,000,000
(determined with any payables paid in accordance with the Borrowers’ historical
practices, and leases, payments due under other Debt and taxes being paid
currently (excluding any good faith disputes)), the US Obligors shall, within 12
Business Days, receive net proceeds equal to $2,000,000 in the form of
Subordinated Debt incurred under the Third Lien Subordinated Notes (Fifth
Amendment) (the “Specified Capital Contribution”) and the related Third Lien
Loan Documents, which shall be in form attached hereto as Annex II. Such
Specified Capital Contribution shall be applied to the ABL Revolver Loans of the
US Borrowers (or, to the extent that such ABL Revolver Loans have been reduced
to zero, to the US Obligors’ operating account) and, for the avoidance of doubt,
shall not be required to be applied to the US Term Loans pursuant to Section
5.3.7 of the Term Loan Agreement.




--------------------------------------------------------------------------------




2.04.    Amendments to Section 10.3. Section 10.3 of the Term Loan Agreement is
hereby amended as follows:
(a)    Section 10.3.1 of the Term Loan Agreement is hereby amended and restated
in its entirety as follows:
10.3.1. EBITDA. Commencing with the month ending October 31, 2016, maintain an
EBITDA for Parent and its Subsidiaries on a consolidated basis (measured monthly
as of the last day of each month for the trailing twelve month period
then-ended), but excluding any Hypersound Division EBITDA for such period, in an
amount not less than the amount set forth in the table below opposite such date:
Testing Date
Required EBITDA
October 31, 2016
$12,617,000
November 30, 2016
$11,268,000
December 31, 2016
$13,246,000
January 31, 2017
$13,211,000
February 28, 2017
$12,747,000
March 31, 2017
$12,651,000
April 30, 2017
$11,041,000
May 31, 2017
$10,992,000
June 30, 2017
$11,941,000
July 31, 2017
$10,527,000
August 31, 2017
$9,767,000
September 30, 2017
$10,707,000
October 31, 2017
$10,806,000
November 30, 2017
$12,483,000
December 31, 2017
$12,101,000
January 31, 2018, February 28, 2018, March 31, 2018
$12,150,000
April 30, 2018, May 31, 2018, June 30, 2018
$12,175,000
July 31, 2018, August 31, 2018, September 30, 2018
$12,200,000
October 31, 2018 and November 30, 2018
$12,225,000
December 31, 2018 and the last day of each month thereafter
$12,500,000

(b)    Section 10.3.2 of the Term Loan Agreement is hereby amended and restated
in its entirety as follows:
“10.3.2        [Reserved].”
(c)    The table set forth in Section 10.3.3 of the Term Loan Agreement is
hereby deleted in its entirety and the following is inserted in lieu thereof:




--------------------------------------------------------------------------------




Period Ending
Consolidated Leverage Ratio
October 31, 2016
2.32:1.00
November 30, 2016
2.68:1.00
December 31, 2016
2.32:1.00
January 31, 2017
2.32:1.00
February 28, 2017
2.42:1.00
March 31, 2017
2.50:1.00
April 30, 2017
2.92:1.00
May 31, 2017
2.99:1.00
June 30, 2017
2.78:1.00
July 31, 2017
3.17:1.00
August 31, 2017
3.42:1.00
September 30, 2017
3.10:1.00
October 31, 2017
3.09:1.00
November 30, 2017
2.69:1.00
December 31, 2017
2.78:1.00
January 31, 2018 and the last day of each month thereafter
3.00:1.00

(d)    The table set forth in Section 10.3.4 of the Term Loan Agreement is
hereby deleted in its entirety and the following is inserted in lieu thereof:
Twelve-Month Period Ending
Capital Expenditures
December 31, 2015
$11,000,000
December 31, 2016
$5,000,000
December 31, 2017
$5,500,000
December 31, 2018
$5,000,000
December 31, 2019
$5,000,000

(e)    Section 10.3.9 of the Term Loan Agreement is hereby amended and restated
in its entirety as follows:
10.3.9    Hypersound Division Net Operating Disbursements.
(a)    Commencing with the month ending October 31, 2016, not permit Hypersound
Division Net Operating Disbursements to be greater than the amount set forth
below for each period ending on the last day of each month referenced below,
measured on a period-to-date basis commencing on October 1, 2016 and ending on
the last day of each such month:




--------------------------------------------------------------------------------




Month-Ending Testing Date
Hypersound Division Net Operating Disbursements
October 31, 2016
$806,000
November 30, 2016
$1,300,000
December 31, 2016
$1,767,000
January 31, 2017
$2,060,000
February 28, 2017
$2,422,000
March 31, 2017
$2,789,000
April 30, 2017
$2,917,000
May 31, 2017
$3,053,000
June 30, 2017
$3,244,000
July 31, 2017
$3,410,000
August 31, 2017
$3,441,000
September 30, 2017 and the end of each calendar month thereafter
$3,472,000



(b)    Commencing with the month ending October 31, 2016, not permit Hypersound
Division Foxconn Expenditures to be greater than the amount set forth below for
each period ending on the last day of each month referenced below, measured on a
period-to-date basis commencing on October 1, 2016 and ending on the last day of
each such month:
Month-Ending Testing Date
Hypersound Division Foxconn Expenditures
October 31, 2016
$237,000
November 30, 2016
$311,000
December 31, 2016
$1,380,000
January 31, 2017
$1,399,000
February 28, 2017
$1,418,000
March 31, 2017
$1,935,000
April 30, 2017
$2,172,000
May 31, 2017
$2,409,000
June 30, 2017
$2,644,000
July 31, 2017
$2,878,000
August 31, 2017
$3,112,000
September 30, 2017
$3,841,000
October 31, 2017
$4,070,000
November 30, 2017
$4,297,000
December 31, 2017 and the end of each calendar month thereafter thereafter
$4,523,000



2.05.    Amendments to Section 12.1. Clause (c) of Section 12.1 of the Term Loan
Agreement is hereby amended to insert the text “10.1.14,” immediately after the
text “10.1.7,” set forth therein.




--------------------------------------------------------------------------------




ARTICLE III
REPRESENTATIONS AND WARRANTIES
Each Obligor hereby represents and warrants to Agent and each Lender, as of the
date hereof, as follows:
3.01.    Representations and Warranties. After giving effect to this Amendment,
the representations and warranties set forth in Section 9 of the Term Loan
Agreement and in each other Loan Document are true and correct in all material
respects on and as of the date hereof with the same effect as if made on and as
of the date hereof, except to the extent such representations and warranties
expressly relate solely to an earlier date.
3.02.    No Defaults. After giving effect to this Amendment, each Obligor is in
compliance with all terms and conditions of the Term Loan Agreement and the
other Loan Documents on its part to be observed and performed and no Default or
Event of Default has occurred and is continuing.
3.03.    Authority and Pending Actions. The execution, delivery, and performance
by each Obligor of this Amendment has been duly authorized by each such Obligor
(as applicable) and there is no action pending or any judgment, order, or decree
in effect which is likely to restrain, prevent, or impose materially adverse
conditions upon the performance by any Obligor of its obligations under the Term
Loan Agreement or the other Loan Documents.
3.04.    Enforceability. This Amendment constitutes the legal, valid, and
binding obligation of each Obligor, enforceable against each such Obligor in
accordance with its terms, except to the extent that enforceability may be
limited by applicable bankruptcy, insolvency, moratorium, reorganization, or
other similar laws affecting the enforcement of creditors’ rights or by the
effect of general equitable principles.
ARTICLE IV
CONDITIONS PRECEDENT AND FURTHER ACTIONS
4.01.    Conditions Precedent. This Amendment shall not be binding upon Agent,
Lenders or any Obligor until each of the following conditions precedent have
been satisfied in form and substance satisfactory to Agent (such date, the
“Fifth Amendment Effective Date”):
(a)    The representations and warranties contained herein and in the Term Loan
Agreement, as amended hereby, shall be true and correct in all material respects
as of the date hereof, after giving effect to this Amendment, as if made on such
date, except for such representations and warranties limited by their terms to a
specific date;
(b)    Each Obligor shall have delivered to the Agent duly executed counterparts
of this Amendment which, when taken together, bear the authorized signatures of
the Obligors, the Agent, and the Lenders;
(c)    Obligors shall have delivered to Agent a fully-executed copy of an
amendment to the ABL Revolver Loan Agreement substantially similar to this
Amendment (the “Eleventh Amendment to ABL Revolver Loan Agreement”) and
otherwise acceptable to Agent and Lenders;
(d)    The Agent shall have received a fully-executed and effective amendment to
the Intercreditor Agreement in form and substance satisfactory to the Agent and
Lenders;




--------------------------------------------------------------------------------




(e)    Obligors shall have delivered to Agent a fully-executed and effective
Capital Contribution Agreement and each other agreement, instrument or other
document executed in connection with the Specified Capital Contribution
contemplated thereby, each in form, substance and on terms, satisfactory to the
Agent; and
(f)    Obligors shall have paid to Agent, for the benefit of itself and Lenders,
a fee in the amount of $150,000 (the “Fifth Amendment Fee”) in immediately
available funds. Each Obligor hereby expressly agrees and acknowledges that the
Fifth Amendment Fee shall be fully earned and due and payable on the Fifth
Amendment Effective Date.
4.02.    Further Actions. Each of the parties to this Amendment agrees that at
any time and from time to time upon the written request of any other party, it
will execute and deliver such further documents and do such further acts and
things as such other party may reasonably request in order to affect the
purposes of this Amendment.
ARTICLE V
[RESERVED]
ARTICLE VI
COSTS AND EXPENSES
Without limiting the terms and conditions of the Loan Documents, notwithstanding
anything in the Loan Documents to the contrary, Obligors jointly and severally
agree to pay on demand: (a) all reasonable costs and expenses incurred by Agent
in connection with the preparation, negotiation, and execution of this Amendment
and the other Loan Documents executed pursuant to this Amendment and any and all
subsequent amendments, modifications, and supplements to this Amendment,
including, without limitation, the reasonable costs and fees of Agent’s legal
counsel; and (b) all reasonable costs and expenses reasonably incurred by Agent
in connection with the enforcement or preservation of any rights under the Term
Loan Agreement, this Amendment, and/or the other Loan Documents, including,
without limitation, the reasonable costs and fees of Agent’s legal counsel.
ARTICLE VII
MISCELLANEOUS
7.01.    No Course of Dealing. The amendments and consents set forth herein are
a one-time accommodation only and relate only to the matters set forth in
Article II herein. The amendments and consents are not amendments or consents to
any other deviation of the terms and conditions of the Term Loan Agreement or
any other Loan Document unless otherwise expressly agreed to by Agent and
Lenders in writing.
7.02.    Cross-References. References in this Amendment to any Section are,
unless otherwise specified, to such Section of this Amendment.
7.03.    Instrument Pursuant to Term Loan Agreement. This Amendment is a Loan
Document executed pursuant to the Term Loan Agreement and shall (unless
otherwise expressly indicated herein) be construed, administered, and applied in
accordance with the terms and provisions of the Term Loan




--------------------------------------------------------------------------------




Agreement. Any failure by Obligors to comply with any of the terms and
conditions of this Amendment shall constitute an immediate Event of Default.
7.04.    Acknowledgment of the Obligors. Each Obligor hereby represents and
warrants that the execution and delivery of this Amendment and compliance by
such Obligor with all of the provisions of this Amendment: (a) are within the
powers and purposes of such Obligor; (b) have been duly authorized or approved
by the board of directors (or other appropriate governing body) of such Obligor;
and (c) when executed and delivered by or on behalf of such Obligor will
constitute valid and binding obligations of such Obligor, enforceable in
accordance with its terms. Each Obligor reaffirms its obligations to perform and
pay all amounts due to Agent or Lenders under the Loan Documents (including,
without limitation, its obligations under any promissory note evidencing any of
the Loans) in accordance with the terms thereof, as amended and modified hereby.
7.05.    Loan Documents Unmodified. Each of the amendments provided herein shall
apply and be effective only with respect to the provisions of the Loan Document
specifically referred to by such amendments. Except as otherwise specifically
modified by this Amendment, all terms and provisions of the Term Loan Agreement
and all other Loan Documents, as modified hereby, shall remain in full force and
effect and are hereby ratified and confirmed in all respects. Nothing contained
in this Amendment shall in any way impair the validity or enforceability of the
Loan Documents, as modified hereby, or alter, waive, annul, vary, affect, or
impair any provisions, conditions, or covenants contained therein or any rights,
powers, or remedies granted therein, except as otherwise specifically provided
in this Amendment. Subject to the terms of this Amendment, any lien and/or
security interest granted to Agent, for the benefit of Lenders, in the
Collateral set forth in the Loan Documents shall remain unchanged and in full
force and effect and the Term Loan Agreement and the other Loan Documents shall
continue to secure the payment and performance of all of the Obligations.
7.06.    Parties, Successors and Assigns. This Amendment represents the
agreement of Obligors, Agent and each Lender signatory hereto with respect to
the subject matter hereof, and there are no promises, undertakings,
representations, or warranties relative to the subject matter hereof not
expressly set forth or referred to herein or in the other Loan Documents. This
Amendment shall be binding upon and inure to the benefit of Obligors, Agent,
Lenders, and their respective successors and assigns, except that (a) no
Borrower shall have the right to assign its rights or delegate its obligations
under any Loan Documents; and (b) any assignment by a Lender must be made in
compliance with Section 14.3 of the Term Loan Agreement.
7.07.    Counterparts. This Amendment may be executed in counterparts, each of
which shall constitute an original, but all of which when taken together shall
constitute a single contract. Delivery of a signature page of this Amendment by
telecopy shall be effective as delivery of a manually executed counterpart of
this Amendment. This Amendment may be executed and delivered by facsimile or
electronic mail, and will have the same force and effect as manually signed
originals.
7.08.    Headings. The headings, captions, and arrangements used in this
Amendment are for convenience only, are not a part of this Amendment, and shall
not affect the interpretation hereof.
7.09.    Miscellaneous. This Amendment is subject to the general provisions set
forth in the Term Loan Agreement, including, but not limited to, Sections 15.14,
15.15, and 15.16.
7.10.    Severability. Wherever possible, each provision of the Loan Documents
shall be interpreted in such manner as to be valid under Applicable Law. If any
provision is found to be invalid under Applicable




--------------------------------------------------------------------------------




Law, it shall be ineffective only to the extent of such invalidity and the
remaining provisions of the Loan Documents shall remain in full force and
effect.
7.11.    Release.
(a)    EACH OBLIGOR HEREBY IRREVOCABLY RELEASES AND FOREVER DISCHARGES AGENT,
LENDERS AND THEIR AFFILIATES, AND EACH SUCH PERSON’S RESPECTIVE DIRECTORS,
OFFICERS, EMPLOYEES, AGENTS, MEMBERS, ATTORNEYS AND REPRESENTATIVES (EACH, A
“RELEASED PERSON”) OF AND FROM ALL DAMAGES, LOSSES, CLAIMS, DEMANDS,
LIABILITIES, OBLIGATIONS, ACTIONS OR CAUSES OF ACTION WHATSOEVER (EACH, A
“CLAIM”) THAT SUCH OBLIGOR MAY NOW HAVE OR CLAIM TO HAVE AGAINST ANY RELEASED
PERSON ON THE DATE OF THIS AMENDMENT, WHETHER KNOWN OR UNKNOWN, OF EVERY NATURE
AND EXTENT WHATSOEVER, FOR OR BECAUSE OF ANY MATTER OR THING DONE, OMITTED OR
SUFFERED TO BE DONE OR OMITTED BY ANY OF THE RELEASED PERSONS THAT BOTH
(1) OCCURRED PRIOR TO OR ON THE DATE OF THIS AMENDMENT AND (2) IS ON ACCOUNT OF
OR IN ANY WAY CONCERNING, ARISING OUT OF OR FOUNDED UPON THE TERM LOAN AGREEMENT
OR ANY OTHER LOAN DOCUMENT.
(b)    EACH OBLIGOR INTENDS THE ABOVE RELEASE TO COVER, ENCOMPASS, RELEASE, AND
EXTINGUISH, INTER ALIA, ALL CLAIMS, DEMANDS, AND CAUSES OF ACTION THAT MIGHT
OTHERWISE BE RESERVED BY THE CALIFORNIA CIVIL CODE SECTION 1542, WHICH PROVIDES
AS FOLLOWS:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.
(c)    EACH OBLIGOR ACKNOWLEDGES THAT IT MAY HEREAFTER DISCOVER FACTS DIFFERENT
FROM OR IN ADDITION TO THOSE NOW KNOWN OR BELIEVED TO BE TRUE WITH RESPECT TO
SUCH CLAIMS, DEMANDS, OR CAUSES OF ACTION, AND AGREES THAT THIS AMENDMENT AND
THE ABOVE RELEASE ARE AND WILL REMAIN EFFECTIVE IN ALL RESPECTS NOTWITHSTANDING
ANY SUCH DIFFERENCES OR ADDITIONAL FACTS.
7.12.    Total Agreement. This Amendment, the Term Loan Agreement, and all other
Loan Documents constitute the entire agreement, and supersede all prior
understandings and agreements, among the parties relating to the subject matter
hereof.
7.13.    Amendment to ABL Revolver Loan Agreement. Each of the undersigned
Lenders and Agent hereby acknowledge that as of the Fifth Amendment Effective
Date, the Obligors, the ABL Revolver Agent and the ABL Revolver Lenders are
agreeing to the Eleventh Amendment to Loan, Guaranty and Security Agreement in
the form attached hereto as Annex I. The Agent and the Lenders hereby
acknowledge and consent to the Eleventh Amendment to Loan, Guaranty and Security
Agreement, including, without limitation, for purposes of the Intercreditor
Agreement.
[Remainder of Page Intentionally Left Blank]




--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed and delivered this Amendment as of
the day and year first written above.
BORROWERS:


TURTLE BEACH CORPORATION, a Nevada corporation, formerly known as Parametric
Sound Corporation






By: /s/ John T. Hanson    
Name: John T. Hanson
Title: Chief Financial Officer



VOYETRA TURTLE BEACH, INC.,
a Delaware corporation






By: /s/ John T. Hanson    
Name: John T. Hanson
Title: Chief Financial Officer




TURTLE BEACH EUROPE LIMITED,
a company limited by shares and incorporated in England and Wales with company
number 03819186






By: /s/ John T. Hanson    
Name: John T. Hanson
Title: Chief Financial Officer







--------------------------------------------------------------------------------





AGENT AND LENDERS:


CRYSTAL FINANCIAL LLC, as Agent






By: /s/ Mirko Andric   
Name: Mirko Andric
Title: Managing Director






CRYSTAL FINANCIAL SPV LLC, as a Lender






By: /s/ Mirko Andric   
Name: Mirko Andric
Title: Managing Director




CRYSTAL FINANCIAL LLC, as a Lender






By: /s/ Mirko Andric   
Name: Mirko Andric
Title: Managing Director













--------------------------------------------------------------------------------





GUARANTOR CONSENT
The undersigned hereby consents to the foregoing Amendment and hereby
(a) confirms and agrees that notwithstanding the effectiveness of the foregoing
Amendment, each Loan Document to which it is a party is, and shall continue to
be, in full force and effect and is hereby ratified and confirmed in all
respects, except that, on and after the effectiveness of the foregoing
Amendment, each reference in any Loan Document to the “Term Loan Agreement,”
“thereunder,” “thereof” or words of like import shall mean and be a reference to
the Term Loan Agreement, as amended by the foregoing Amendment, (b) confirms and
agrees that the pledge and security interest in the Collateral granted by it
pursuant to any Security Documents to which it is a party shall continue in full
force and effect, (c) acknowledges and agrees that such pledge and security
interest in the Collateral granted by it pursuant to such Security Documents
shall continue to secure the Obligations purported to be secured thereby, as
amended or otherwise affected hereby, and (d) agrees to be bound by the release
set forth in Section 7.11 of the Amendment.
VTB HOLDINGS, INC.,
a Delaware corporation






By: /s/ John T. Hanson    
Name: John T. Hanson
Title: Chief Financial Officer








--------------------------------------------------------------------------------





ANNEX I
ELEVENTH AMENDMENT
TO
LOAN, GUARANTY AND SECURITY AGREEMENT
Attached hereto






--------------------------------------------------------------------------------





ANNEX II
Form of Third Lien Subordinated Notes (Fifth Amendment)
and the related Third Lien Loan Documents
Attached hereto






